DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/03/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 17/0866642. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are obvious variations of one another. 
This is a provisional nonstatutory double patenting rejection.
	
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim does not contain an ending punctation.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims  1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. WO 2021/003325 in view of Xu et al. US 20190230354.
As to claim 1, He teaches a method for compressing a neural network model, executable by a processor, comprising: identifying one or more coding tree units corresponding to a multi-dimensional tensor associated with a neural network; [abstract; figs. 2-3; figs. 5-6; ¶ 0074; ¶ 0081; ¶ 0091-0097; ¶ 0109] a set of weight coefficients associated with the coding tree units; [abstract; ¶ 0074; ¶ 0077-0079; ¶ 0086] and compressing a model of the neural network based on the set of weight coefficients. [abstract; figs. 2-3; ¶ 0081; ¶ 0110-0114]
He does not explicitly teach unifying a set of weight coefficients associated with the coding tree units; and compressing a model of the neural network based on the unified set of weight coefficients.
Xu teaches unifying a set of weight coefficients associated with the coding tree units; [abstract; fig. 4; ¶ 0028-0030; ¶ 0043-0046] and compressing a model of the neural network based on the unified set of weight coefficients. [abstract; fig. 2; ¶ 0027-0030; ¶ 0120]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Xu with the teachings of He for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques 
As to claim 2, He (modified by Xu) teaches the limitations of claim 1. He teaches quantizing the weight coefficients; [fig. 2; ¶ 0073-0074; ¶ 0081; ¶ 0110] 
He does not explicitly teach selecting the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients.
Xu teaches selecting the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients. [¶ 0032-0041; ¶ 0046; ¶ 0053-0054; ¶ 0056; ¶ 0059] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Xu with the teachings of He for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of He in the same way and yield the predictable result of improved processing efficiency.
As to claim 3, He (modified by Xu using the motivation above) teaches the limitations of claim 2. Xu teaches training the deep neural network based on back-propagating the minimized unification loss value. [¶ 0024; ¶ 0026; ¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057; ¶ 0119]
As to claim 4, He (modified by Xu using the motivation above) teaches the limitations of claim 2. Xu teaches wherein one or more weight coefficients from among the subset of weight coefficients are fixed to one or more values based on back-propagating the minimized unification loss value. [¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057]
As to claim 5, He (modified by Xu using the motivation above) teaches the limitations of claim 4. Xu teaches updating one or more non-fixed weight coefficients from among the subset of weight 
As to claim 6, He (modified by Xu using the motivation above) teaches the limitations of claim 1. He teaches compressing the set of weight coefficients by quantizing and entropy-coding the subset of weight coefficients. [fig. 2; ¶ 0073-0074; ¶ 0081; ¶ 0110]
As to claim 7, He (modified by Xu using the motivation above) teaches the limitations of claim 1. Xu teaches wherein the unified set of weight coefficients comprises one or more weight coefficients having a same absolute value. [¶ 0031; ¶ 0045; ¶ 0054-0055]
As to claim 8, He teaches a computer system for compressing a neural network model, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code [¶ 0027-0028; ¶ 0115-0119; ¶ 0124] including: identifying code configured to cause the one or more computer processors to identify one or more coding tree units corresponding to a multi-dimensional tensor associated with a neural network; [abstract; figs. 2-3; figs. 5-6; ¶ 0074; ¶ 0081; ¶ 0091-0097; ¶ 0109] code configured to cause the one or more computer processors to a set of weight coefficients associated with the coding tree units; [abstract; ¶ 0074; ¶ 0077-0079; ¶ 0086] and compressing code configured to cause the one or more computer processors to compress a model of the neural network based on the set of weight coefficients. [abstract; figs. 2-3; ¶ 0081; ¶ 0110-0114]
He does not explicitly teach unifying code configured to cause the one or more computer processors to unify a set of weight coefficients associated with the coding tree units; and compressing code configured to cause the one or more computer processors to compress a model of the neural network based on the unified set of weight coefficients.

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Xu with the teachings of He for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of He in the same way and yield the predictable result of improved processing efficiency.
As to claim 9, He (modified by Xu) teaches the limitations of claim 8. wherein the unifying code comprises: quantizing code configured to cause the one or more computer processors to quantize the weight coefficients; [fig. 2; ¶ 0073-0074; ¶ 0081; ¶ 0110] 
He does not explicitly teach selecting code configured to cause the one or more computer processors to select the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients.
Xu teaches selecting code configured to cause the one or more computer processors to select the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients. [¶ 0032-0041; ¶ 0046; ¶ 0053-0054; ¶ 0056; ¶ 0059] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Xu with the teachings of He for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques 
As to claim 10, He (modified by Xu using the motivation above) teaches the limitations of claim 9. Xu teaches training code configured to cause the one or more computer processors to train the deep neural network based on back-propagating the minimized unification loss value. [¶ 0024; ¶ 0026; ¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057; ¶ 0119]
As to claim 11, He (modified by Xu using the motivation above) teaches the limitations of claim 9. Xu teaches wherein one or more weight coefficients from among the subset of weight coefficients are fixed to one or more values based on back-propagating the minimized unification loss value. [¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057]
As to claim 12, He (modified by Xu using the motivation above) teaches the limitations of claim 11. Xu teaches updating code configured to cause the one or more computer processors to update one or more non-fixed weight coefficients from among the subset of weight coefficients based on determining a gradient and a unifying mask associated with the set of weight coefficients. [¶ 0031; ¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057]
As to claim 13, He (modified by Xu using the motivation above) teaches the limitations of claim 8. He teaches compressing code configured to cause the one or more computer processors to compress the set of weight coefficients by quantizing and entropy-coding the subset of weight coefficients. [fig. 2; ¶ 0073-0074; ¶ 0081; ¶ 0110]
As to claim 14, He (modified by Xu using the motivation above) teaches the limitations of claim 8. Xu teaches wherein the unified set of weight coefficients comprises one or more weight coefficients having a same absolute value. [¶ 0031; ¶ 0045; ¶ 0054-0055]
As to claim 15, He teaches a non-transitory computer readable medium having stored thereon a computer program for compressing a neural network model, the computer program configured to cause 
He does not explicitly teach unify a set of weight coefficients associated with the coding tree units; and compress a model of the neural network based on the unified set of weight coefficients. 
Xu teaches unify a set of weight coefficients associated with the coding tree units; [abstract; fig. 4; ¶ 0028-0030; ¶ 0043-0046] compress a model of the neural network based on the unified set of weight coefficients. [abstract; fig. 2; ¶ 0027-0030; ¶ 0120]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Xu with the teachings of He for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of He in the same way and yield the predictable result of improved processing efficiency.
As to claim 16, He (modified by Xu) teaches the limitations of claim 15. Xu teaches wherein the unifying code comprises: quantizing code configured to cause the one or more computer processors to quantize the weight coefficients; [fig. 2; ¶ 0073-0074; ¶ 0081; ¶ 0110] 
He does not explicitly teach selecting code configured to cause the one or more computer processors to select the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients.

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Xu with the teachings of He for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of He in the same way and yield the predictable result of improved processing efficiency.
As to claim 17, He (modified by Xu using the motivation above) teaches the limitations of claim 16. Xu teaches training code configured to cause the one or more computer processors to train the deep neural network based on back- propagating the minimized unification loss value. ¶ 0024; ¶ 0026; ¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057; ¶ 0119]
As to claim 18, Th He (modified by Xu using the motivation above) teaches the limitations of claim 16. Xu teaches wherein one or more weight coefficients from among the subset of weight coefficients are fixed to one or more values based on back- propagating the minimized unification loss value. [¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057]
As to claim 19, He (modified by Xu using the motivation above) teaches the limitations of claim 18. Xu teaches updating code configured to cause the one or more computer processors to update one or more non-fixed weight coefficients from among the subset of weight coefficients based on determining a gradient and a unifying mask associated with the set of weight coefficients. [¶ 0031; ¶ 0043-0044; ¶ 0046-0047; ¶ 0054-0057]
As to claim 20, He (modified by Xu using the motivation above) teaches the limitations of claim 15. He teaches compressing code configured to cause the one or more computer processors to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483